OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by the Appellate Division, First Judicial Department, on September 25,1942. By order to show cause dated March 31, 1982, respondent was suspended from the practice of law. By order of this court dated May 13, 1982, said suspension was continued until the further order of the court and the issues raised by a petition containing charges of misconduct and an answer thereto were referred to a Special Referee to hear and report. Thereafter, on July 12,1983, said proceedings were stayed pending the outcome of criminal proceedings pending against respondent in the Supreme Court, Queens County.
On September 21, 1984, in the Supreme Court, Queens County, respondent entered a plea of guilty to grand larceny in the second degree, a class D felony (see, Penal Law § 155.35), and to bigamy, a class D felony (see, Penal Law § 255.15). On January 8, 1985, respondent was sentenced on the grand larceny charge to a term of 5 years’ probation and an intermittent term of imprisonment of 12 weekends, and was ordered to make *119restitution in the amount of $23,000. Respondent was then sentenced to a concurrent sentence of 5 years’ probation on the bigamy charge.
Pursuant to Judiciary Law § 90 (4), upon his conviction of these felonies, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. Respondent is disbarred and it is directed that the respondent’s name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Lazer, Mangano, Gibbons and Niehoff, JJ., concur.